Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed June 16, 2022, claims 1-3, 9-11  and 15-17 has been amended, claims 4, 12 and 18 has been cancelled, claims 1-3, 5-11, 13-17, and 19-20 are currently pending for examination.   

Response to Arguments
Regarding Drawing objections applicant’s arguments, see page 9, filed June 16, 2022have been fully considered and are persuasive.  The drawing objections have been withdrawn, however, applicant is requested to provide: Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Regarding claim objections applicant’s arguments, see page 9 paragraph 5, filed June 16, 2022, with respect to claims 11 and 12 have been fully considered and are persuasive.  The claim objections of claims 11 and 12 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 9 paragraph 6 - 12, filed June 16, 2022, with respect to claims 1, 9 and 15 have been fully considered and are not persuasive.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant amendments did not include all of the limitations of the base claim and any intervening claims. 

Regarding amended claims  1, 9 and 15, the applicant argued that, see page 10 – page 12, “ … Applicant respectfully submits that the references relied upon in the rejection under 35 U.S.C. 103, considered singly or in any proper combination, do not disclose such a combination of features. In particular, the timing control method performed by a first DU including a processor and a modem in a base station comprises, among other features, determining symbol number(s) of one or more symbols constituting one or more slots constituting one or more subframes constituting each system frame, determining a change time point of each of the symbol number(s) based on the change time point of each of the slot number(s), generating a second timing control signal including a changed symbol number and a second tick signal indicating a change of the symbol number at the change time point of each of the symbol number(s), and providing the second timing control signal to the modem. The above combination of features is not disclosed in any of the cited references.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.

	Regarding amended claims 1. 9 and 14 , Van teaches, obtaining, by the processor, first time information from a central unit (CU) included in the base station (see Fig.6, para. 0045-0047, step 630, step 640, , master synchronization source {CU of gNB} , at 640, determine synchronization on TS-RBs for the considered IAC system); obtaining, by the processor, synchronization information with a first system based on the first time information (see para. 0045-0047, the master synchronization source of TS-RBs is then distribute, at 650, the initial reference timing as well as configure the synchronized timing granularity for the PDCP level synchronization periodically or on a need basis to all the involved serving gNB for the IAC system);identifying, by the processor, a change time point of a system frame number (SFN) based on the synchronization information (see para. 0035, 0049-0050, L1 synchronization between UE and BS requires constant transmission/reception of synchronization reference signals as well as related system information update from the BS (serving RAN) as well as between the BS and the UE for keeping track of, e.g., {HFN, SFN {NAS level signalling and timer operation between UE and CN for C-plane may adopt some system timing resolved using, e.g., system frame number (SFN)}, sub-frame, slot and mini-slot numbers} of the serving RAN / change time point of a system frame number (SFN) based on the synchronization information between UE and CU of gNB); and Susitaival teaches generating, by a processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed (see Fig.7, para. 0121-0123, FIG. 7 illustrate the MeNB 700 comprising a processor 721 and memory 722, the memory comprising instructions, e.g. by means of a computer program 723, which when executed by the processor 721 causes the MeNB 700 to determine a SFN offset with regard to the MeNB and the SeNB; to transmit the SFN offset to the UE by means of dedicated Radio Resource Control, RRC, signaling, see also Fig.8, para. 0125-0130, the MeNB 700, 800 is configured for determining SFN offset by receiving the SFN offset from the SeNB by means of X2 signalling, the MeNB 700, 800 is still further be configured for determining SFN offset based on the received SFN offset from the SeNB and based on a time reference such as GPS time, and the MeNB 700, 800 is yet further be configured for determining SFN offset by reading broadcast information received from the SeNB, see also para. 0086); providing, by the processor, the first timing control signal to a communication unit (see Fig.7, Fig.8, providing, by the processor, the first timing control signal to the modem / communication unit to transmit the SFN offset to the UE by means of dedicated Radio Resource Control, RRC, signalling), determining, by the processor, symbol number(s) of one or more symbols constituting one or more slots constituting one or more subframes constituting each system frame; determining, by the processor, a change time point of each of the symbol number(s) based on the change time point of each of the slot number(s); generating, by the processor, a second timing control signal including a changed symbol number and a second tick signal indicating a change of the symbol number at the change time point of each of the symbol number(s) (see Fig.35, para. 0084-0085, the time difference between a current moment, t, and the next radio frame boundary of the SeNB is bigger than the frame_offset (1.0 ms and 1.5 ms for case 2 and 3 respectively). This occurs in subframes 0, 1, 2, 3, 4, 5, 6, 7, 8 in both cases. The SFN offset is 5 and when SFN of the MeNB is 1, the SFN of the SeNB is 5 plus the SFN of the MeNB, i.e. the SFN of the SeNB is 6, and in both Cases 2 and 4 illustrate also a situation (b) where in the beginning of the subframe, the time difference between a current moment, t, and the next radio frame boundary of the SeNB is smaller than the frame_offset. This occurs in subframe 9 in both cases. The SFN offset is 5 and SFN of the MeNB is 2, the SFN of the SeNB is 5 plus the SFN of the MeNB, minus 1. i.e. the SFN of the SeNB is 6); and providing, by the processor, the second timing control signal to a communication unit (see Fig.7, Fig.8, providing, by the processor, the second timing control signal to the modem / communication unit to transmit the SFN offset to the UE by means of dedicated Radio Resource Control, RRC, signalling), and Eyuboglu teaches providing, by a processor, a first and second timing control signal to a modem (see Fig.1, 2A-2B, para. 0034, 0044-0046, a CU 60 includes a baseband modem 62 para. 0043, 0046-0047, the CU 80 contains a coordination unit 98 that globally coordinates the scheduling of transmission and reception of the modems 82, 84, see also para. 0172, 0250, 0260, the VCTCXO in the CU is used to generate clocks required for the baseband processing in the CU).

Under the broadest reasonable interpretation, the combination of the systems as discloses by Van, Susitaival and Eyuboglu, reads upon “obtaining, by the processor, first time information from a central unit (CU) included in the base station; obtaining, by the processor, synchronization information with a first system based on the first time information; identifying, by the processor, a change time point of a system frame number (SFN) based on the synchronization information; generating, by the processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed; and providing, by the processor, the first timing control signal to the modem, determining, by the processor, symbol number(s) of one or more symbols constituting one or more slots constituting one or more subframes constituting each system frame; determining, by the processor, a change time point of each of the symbol number(s) based on the change time point of each of the slot number(s); generating, by the processor, a second timing control signal including a changed symbol number and a second tick signal indicating a change of the symbol number at the change time point of each of the symbol number(s); and providing, by the processor, the second timing control signal to the modem” as recites in the claim.

Claim Objections
Claims 1, 9 and 15 are objected to because of the following informalities:  
Claim 1, 9 and 15 has been amended to recite “determining … symbol number(s) ; determining, … the symbol number(s) … each of the slot number(s); generating,…each of the symbol number(s)" in lines 14-21.  It is recommended to remove the parenthesis  ; determining, … the symbol number … each of the slot number; generating,…each of the symbol number"

Appropriate correction is required.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 5-10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan et al. (US Pub. No.: 2021/0204230), in view of Susitaival et al. (US Pub. No.: 2015/0358945), and further in view of Eyuboglu et al (US Pub.:2018/0295591).

As per claim 1, Van disclose  A timing control method (see Fig.9a, apparatus 10 is a serving gNB, apparatus 10 is controlled by memory 14 and processor 12 to further distribute the reference timing and synchronized timing granularity for the PDCP level synchronization to one or more of the impacted UEs being served by apparatus 10), performed by a first distributed unit (DU) including a processor and a modulator and demodulator (modem) (see Fig.9a, para. 0063-0064, Processor 12 with a modulator and demodulator (modem),  perform functions associated with the operation of apparatus 10, which include, for example, precoding of antenna gain/phase parameters, encoding and decoding of individual bits forming a communication message, formatting of information, and overall control of the apparatus 10, including processes related to management of communication resources, see also Fig.9b-9c, para. 0079, 0085, 0095, 0100) in a base station (see Fig.6, Fig.9a, para. 0061-0062, next generation Node B (NG-NB or gNB), CU of a gNB),  supporting function-splitting (see para. 0062, in certain example embodiments where apparatus 10 represents a gNB, is configured in a central unit (CU) and distributed unit (DU) architecture that divides the gNB functionality. In such an architecture, the CU may be a logical node that includes gNB functions such as transfer of user data, mobility control, radio access network sharing, positioning, and/or session management, etc. The CU may control the operation of DU(s) over a front-haul interface. The DU may be a logical node that includes a subset of the gNB functions, depending on the functional split option), the timing control method comprising: 
obtaining, by the processor, first time information from a central unit (CU) included in the base station (see Fig.6, para. 0045-0047, step 630, step 640, , master synchronization source {CU of gNB} , at 640, determine synchronization on TS-RBs for the considered IAC system); 
obtaining, by the processor, synchronization information with a first system based on the first time information (see para. 0045-0047, the master synchronization source of TS-RBs is then distribute, at 650, the initial reference timing as well as configure the synchronized timing granularity for the PDCP level synchronization periodically or on a need basis to all the involved serving gNB for the IAC system);
identifying, by the processor, a change time point of a system frame number (SFN) based on the synchronization information (see para. 0035, 0049-0050, L1 synchronization between UE and BS requires constant transmission/reception of synchronization reference signals as well as related system information update from the BS (serving RAN) as well as between the BS and the UE for keeping track of, e.g., {HFN, SFN {NAS level signalling and timer operation between UE and CN for C-plane may adopt some system timing resolved using, e.g., system frame number (SFN)}, sub-frame, slot and mini-slot numbers} of the serving RAN / change time point of a system frame number (SFN) based on the synchronization information between UE and CU of gNB); 

Van however does not explicitly disclose generating, by the processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed; determining, by the processor, symbol number(s) of one or more symbols constituting one or more slots constituting one or more subframes constituting each system frame; providing, by the processor, the first timing control signal to the modem, determining, by the processor, a change time point of each of the symbol number(s) based on the change time point of each of the slot number(s); generating, by the processor, a second timing control signal including a changed symbol number and a second tick signal indicating a change of the symbol number at the change time point of each of the symbol number(s) and providing, by the processor, the second timing control signal to the modem.

Susitaival however disclose generating, by a processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed (see Fig.7, para. 0121-0123, FIG. 7 illustrate the MeNB 700 comprising a processor 721 and memory 722, the memory comprising instructions, e.g. by means of a computer program 723, which when executed by the processor 721 causes the MeNB 700 to determine a SFN offset with regard to the MeNB and the SeNB; to transmit the SFN offset to the UE by means of dedicated Radio Resource Control, RRC, signaling, see also Fig.8, para. 0125-0130, the MeNB 700, 800 is configured for determining SFN offset by receiving the SFN offset from the SeNB by means of X2 signalling, the MeNB 700, 800 is still further be configured for determining SFN offset based on the received SFN offset from the SeNB and based on a time reference such as GPS time, and the MeNB 700, 800 is yet further be configured for determining SFN offset by reading broadcast information received from the SeNB, see also para. 0086);
providing, by the processor, the first timing control signal to a communication unit (see Fig.7, Fig.8, providing, by the processor, the first timing control signal to the modem / communication unit to transmit the SFN offset to the UE by means of dedicated Radio Resource Control, RRC, signalling).
determining, by the processor, symbol number(s) of one or more symbols constituting one or more slots constituting one or more subframes constituting each system frame; determining, by the processor, a change time point of each of the symbol number(s) based on the change time point of each of the slot number(s); generating, by the processor, a second timing control signal including a changed symbol number and a second tick signal indicating a change of the symbol number at the change time point of each of the symbol number(s) (see Fig.35, para. 0084-0085, the time difference between a current moment, t, and the next radio frame boundary of the SeNB is bigger than the frame_offset (1.0 ms and 1.5 ms for case 2 and 3 respectively). This occurs in subframes 0, 1, 2, 3, 4, 5, 6, 7, 8 in both cases. The SFN offset is 5 and when SFN of the MeNB is 1, the SFN of the SeNB is 5 plus the SFN of the MeNB, i.e. the SFN of the SeNB is 6, and in both Cases 2 and 4 illustrate also a situation (b) where in the beginning of the subframe, the time difference between a current moment, t, and the next radio frame boundary of the SeNB is smaller than the frame_offset. This occurs in subframe 9 in both cases. The SFN offset is 5 and SFN of the MeNB is 2, the SFN of the SeNB is 5 plus the SFN of the MeNB, minus 1. i.e. the SFN of the SeNB is 6); and
providing, by the processor, the second timing control signal to a communication unit (see Fig.7, Fig.8, providing, by the processor, the second timing control signal to the modem / communication unit to transmit the SFN offset to the UE by means of dedicated Radio Resource Control, RRC, signalling).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality generating, by the processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed; determining, by the processor, symbol number(s) of one or more symbols constituting one or more slots constituting one or more subframes constituting each system frame; determining, by the processor, a change time point of each of the symbol number(s) based on the change time point of each of the slot number(s); generating, by the processor, a second timing control signal including a changed symbol number and a second tick signal indicating a change of the symbol number at the change time point of each of the symbol number(s); and providing, by the processor, the first timing control signal to a communication unit, as taught by Susitaival, in the system of Van, so as to utilized the method performed by a MeNB, the MeNB being operable in a wireless communication system, the wireless communication system being adapted to provide for dual connectivity between the MeNB, and a UE, and between the UE and a Secondary eNB, SeNB, the method being performed for providing system information of the wireless communication system to the UE. The method comprises determining a System Frame Number, SFN, offset with regard to the MeNB and the SeNB; and transmitting the SFN offset to the UE by means of dedicated RRC signalling, see Susitaival, paragraphs 10-15.

Although the combination of Van and Susitaival disclose providing, by the processor, the first timing control signal to the communication unit, 

The combination of Van and Susitaival however does not explicitly disclose providing, by the processor, the first timing control signal to the modem, 

Eyuboglu however disclose providing, by a processor, a first and second timing control signal to a modem (see Fig.1, 2A-2B, para. 0034, 0044-0046, a CU 60 includes a baseband modem 62 para. 0043, 0046-0047, the CU 80 contains a coordination unit 98 that globally coordinates the scheduling of transmission and reception of the modems 82, 84, see also para. 0172, 0250, 0260, the VCTCXO in the CU is used to generate clocks required for the baseband processing in the CU).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of providing, by a processor, a first and second timing control signal to a modem, as taught by Eyuboglu, in the system of Van and Susitaival, so as to provide a controller that comprises one or more modems and is connected to an external network, at least one of the modems is a baseband modem and is configured to pass first data corresponding to the information, and the at least one of the modems is configured to perform real-time scheduling of the first data corresponding to the information, see Eyuboglu, paragraphs 4-5.

As per claim 2, the combination of Van, Susitaival and Eyuboglu disclose the timing control method according to claim 1.

Susitaival further disclose the method further comprising: after the identifying the change time point of the SFN, determining, by the processor, subframe number(s) of one or more subframes based on the change time point of the SFN; determining, by the processor, a change time point of each of the subframe number(s); generating, by the processor, a third timing control signal including a signal indicating a changed subframe number and a third tick signal having a same periodicity as a change periodicity of the subframe number at the change time point of each of the subframe number(s); and providing, by the processor, the third timing control signal to the modem (see Fig.35, para. 0084-0085, the time difference between a current moment, t, and the next radio frame boundary of the SeNB is bigger than the frame_offset (1.0 ms and 1.5 ms for case 2 and 3 respectively). This occurs in subframes 0, 1, 2, 3, 4, 5, 6, 7, 8 in both cases. The SFN offset is 5 and when SFN of the MeNB is 1, the SFN of the SeNB is 5 plus the SFN of the MeNB, i.e. the SFN of the SeNB is 6, and in both Cases 2 and 4 illustrate also a situation (b) where in the beginning of the subframe, the time difference between a current moment, t, and the next radio frame boundary of the SeNB is smaller than the frame_offset. This occurs in subframe 9 in both cases. The SFN offset is 5 and SFN of the MeNB is 2, the SFN of the SeNB is 5 plus the SFN of the MeNB, minus 1. i.e. the SFN of the SeNB is 6).

As per claim 5, the combination of Van, Susitaival and Eyuboglu the timing control method according to claim 1.

Van further disclose wherein the synchronization information with the first system is provided from the CU that has previously performed synchronization with the first system to the first DU, based on the first time information (see Fig.6, master synchronization source, at 640, determine synchronization on TS-RBs for the considered IAC system. The master synchronization source of TS-RBs then distribute, at 650, the initial reference timing as well as configure the synchronized timing granularity for the PDCP level synchronization periodically or on a need basis to all the involved serving gNB for the IAC system, see also para. 0048, when DUs uses local GNSS receivers as sync sources, a DU may provide this time reference to its CU to be used as synchronization source for TS-RBs ending at UEs served by that particular DU (no master is elected, but they all trace back to the same GNSS time source)).

As per claim 6, the combination of Van, Susitaival and Eyuboglu the timing control method according to claim 1.

Van further disclose wherein the timing control method is performed in a synchronization plane (S-plane) of the first DU (see para. 0035, 0050, 0077, 0105, apparatus 30 is controlled by memory 34 and processor 32 to receive the synchronization configuration via RRC signalling in C-plane or PDCP signalling over individual TS-RBs or additional RBs established for the purpose of TS-RB synchronization in U-plane or L1 mechanism like TA / timing control is performed in a synchronization plane).

As per claim 7, the combination of Van, Susitaival and Eyuboglu disclose the timing control method according to claim 1.

Eyuboglu further disclose wherein the first time information is coordinated universal time (UTC) information, and the first system is a global positioning system (GPS) (see Fig.18, para. 0005, 0043, 0250, the reference timing source is synchronized with a coordinated universal time (UTC) or a Global Positioning System (GPS), and the CU acquire timing and frequency synchronization by a timing transport protocol used to carry a stable absolute timing phase and frequency reference that is traceable to coordinated universal time (UTC/GPS) from the CU to the DU).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first time information is coordinated universal time (UTC) information, and the first system is a global positioning system (GPS), as taught by Eyuboglu, in the system of Van and Susitaival, so that a reference timing source is synchronized with a coordinated universal time (UTC) or a Global Positioning System (GPS), see Eyuboglu, paragraph 5.

As per claim 8, the combination of Van, Susitaival and Eyuboglu disclose the timing control method according to claim 1.

The combination of Van and Susitaival wherein the obtaining of the first time information is performed based on IEEE 1588 protocol.

Eyuboglu further disclose wherein the obtaining of the first time information is performed based on IEEE 1588 protocol (see Fig.18, para. 0043, 0250, the timing transport protocol is based on the IEEE1588 protocol).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the obtaining of the first time information is performed based on IEEE 1588 protocol, as taught by Eyuboglu, in the system of Van and Susitaival, so that a reference timing source is synchronized with a coordinated universal time (UTC) or a Global Positioning System (GPS), the physical GPS receiver delivers the timing information to the CUs 22, 24 through, e.g., the IEEE1588 PTP (precision time protocol), see Eyuboglu, paragraphs 5, 0043.

As per claim 9, claim 9 is rejected the same way as claim 1. Van also disclose A first distributed unit (DU) included in a base station supporting function- splitting, the first DU comprising: a processor; a modulator and demodulator (MODEM) (see Fig.9a, para. 0063-0064, Processor 12 with a modulator and demodulator (modem),  perform functions associated with the operation of apparatus 10, which include, for example, precoding of antenna gain/phase parameters, encoding and decoding of individual bits forming a communication message, formatting of information, and overall control of the apparatus 10, including processes related to management of communication resources, see also Fig.9b-9c, para. 0079, 0085, 0095, 0100); a memory electronically communicating with the processor (see Fig.9 a, apparatus 10 may further include or be coupled to a memory 14, which is coupled to processor 12, for storing information and instructions that may be executed by processor 12, see para. 0065); and instructions stored in the memory (see para. 0065, a memory 14, which is coupled to processor 12, for storing information and instructions that may be executed by processor 12).

As per claim 10, claim 10 is rejected the same way as claim 2.

As per claim 13, claim 13 is rejected the same way as claim 5.

As per claim 14, the combination of Van, Susitaival and Eyuboglu disclose the first DU according to claim 13.

Eyuboglu further disclose  wherein the first time information is coordinated universal time (UTC) information, and the first system is a global positioning system (GPS) (see Fig.18, para. 0005, 0043, 0250, the reference timing source is synchronized with a coordinated universal time (UTC) or a Global Positioning System (GPS), and the CU acquire timing and frequency synchronization by a timing transport protocol used to carry a stable absolute timing phase and frequency reference that is traceable to coordinated universal time (UTC/GPS) from the CU to the DU).

As per claim 15, Van disclose  A timing control method (see Fig.9a, apparatus 10 is a serving gNB, apparatus 10 is controlled by memory 14 and processor 12 to further distribute the reference timing and synchronized timing granularity for the PDCP level synchronization to one or more of the impacted UEs being served by apparatus 10), performed by a first distributed unit (DU) including a processor and a modulator and demodulator (modem) (see Fig.9a, para. 0063-0064, Processor 12 with a modulator and demodulator (modem),  perform functions associated with the operation of apparatus 10, which include, for example, precoding of antenna gain/phase parameters, encoding and decoding of individual bits forming a communication message, formatting of information, and overall control of the apparatus 10, including processes related to management of communication resources, see also Fig.9b-9c, para. 0079, 0085, 0095, 0100) in a base station (see Fig.6, Fig.9a, para. 0061-0062, next generation Node B (NG-NB or gNB), CU of a gNB),  supporting function-splitting (see para. 0062, in certain example embodiments where apparatus 10 represents a gNB, is configured in a central unit (CU) and distributed unit (DU) architecture that divides the gNB functionality. In such an architecture, the CU may be a logical node that includes gNB functions such as transfer of user data, mobility control, radio access network sharing, positioning, and/or session management, etc. The CU may control the operation of DU(s) over a front-haul interface. The DU may be a logical node that includes a subset of the gNB functions, depending on the functional split option), the timing control method comprising: 
obtaining, by the processor, first time information from a second communication node included in the base station (see Fig.6, para. 0045-0047, step 630, step 640, , master synchronization source {CU of gNB} , at 640, determine synchronization on TS-RBs for the considered IAC system); 
obtaining, by the processor, synchronization information with a first system based on the first time information (see para. 0045-0047, the master synchronization source of TS-RBs is then distribute, at 650, the initial reference timing as well as configure the synchronized timing granularity for the PDCP level synchronization periodically or on a need basis to all the involved serving gNB for the IAC system); 
identifying, by the processor, a change time point of a system frame number (SFN) based on the synchronization information (see para. 0035, 0049-0050, L1 synchronization between UE and BS requires constant transmission/reception of synchronization reference signals as well as related system information update from the BS (serving RAN) as well as between the BS and the UE for keeping track of, e.g., {HFN, SFN {NAS level signalling and timer operation between UE and CN for C-plane may adopt some system timing resolved using, e.g., system frame number (SFN)}, sub-frame, slot and mini-slot numbers} of the serving RAN / change time point of a system frame number (SFN) based on the synchronization information between UE and CU of gNB); 
and wherein a first communication node and a second communication node correspond to an open radio access network (0-RAN) radio unit (0-RU) and an 0- RAN distributed unit (0-DU) according to 0-RAN alliance communication specifications, respectively (see Fig.6, see para. 0048, 0062, apparatus 10 represents a gNB, it is configured in a central unit (CU) and distributed unit (DU) architecture that divides the gNB functionality. In such an architecture, the CU may be a logical node that includes gNB functions such as transfer of user data, mobility control, radio access network sharing, positioning, and/or session management,  the CU control the operation of DU(s) over a front-haul interface)

Van however does not explicitly disclose generating, by the processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed; and providing, by the processor, the first timing control signal to the modem, determining, by the processor, a change time point of each of the symbol number(s) based on the change time point of each of the slot number(s); generating, by the processor, a second timing control signal including a changed symbol number and a second tick signal indicating a change of the symbol number at the change time point of each of the symbol number(s) and providing, by the processor, the second timing control signal to the modem.

Susitaival however disclose generating, by a processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed (see Fig.7, para. 0121-0123, FIG. 7 illustrate the MeNB 700 comprising a processor 721 and memory 722, the memory comprising instructions, e.g. by means of a computer program 723, which when executed by the processor 721 causes the MeNB 700 to determine a SFN offset with regard to the MeNB and the SeNB; to transmit the SFN offset to the UE by means of dedicated Radio Resource Control, RRC, signaling, see also Fig.8, para. 0125-0130, the MeNB 700, 800 is configured for determining SFN offset by receiving the SFN offset from the SeNB by means of X2 signalling, the MeNB 700, 800 is still further be configured for determining SFN offset based on the received SFN offset from the SeNB and based on a time reference such as GPS time, and the MeNB 700, 800 is yet further be configured for determining SFN offset by reading broadcast information received from the SeNB, see also para. 0086);
providing, by the processor, the first timing control signal to a communication unit (see Fig.7, Fig.8, providing, by the processor, the first timing control signal to the modem / communication unit to transmit the SFN offset to the UE by means of dedicated Radio Resource Control, RRC, signalling).
determining, by the processor, symbol number(s) of one or more symbols constituting one or more slots constituting one or more subframes constituting each system frame; determining, by the processor, a change time point of each of the symbol number(s) based on the change time point of each of the slot number(s); generating, by the processor, a second timing control signal including a changed symbol number and a second tick signal indicating a change of the symbol number at the change time point of each of the symbol number(s) (see Fig.35, para. 0084-0085, the time difference between a current moment, t, and the next radio frame boundary of the SeNB is bigger than the frame_offset (1.0 ms and 1.5 ms for case 2 and 3 respectively). This occurs in subframes 0, 1, 2, 3, 4, 5, 6, 7, 8 in both cases. The SFN offset is 5 and when SFN of the MeNB is 1, the SFN of the SeNB is 5 plus the SFN of the MeNB, i.e. the SFN of the SeNB is 6, and in both Cases 2 and 4 illustrate also a situation (b) where in the beginning of the subframe, the time difference between a current moment, t, and the next radio frame boundary of the SeNB is smaller than the frame_offset. This occurs in subframe 9 in both cases. The SFN offset is 5 and SFN of the MeNB is 2, the SFN of the SeNB is 5 plus the SFN of the MeNB, minus 1. i.e. the SFN of the SeNB is 6); and
providing, by the processor, the second timing control signal to a communication unit (see Fig.7, Fig.8, providing, by the processor, the first timing control signal to the modem / communication unit to transmit the SFN offset to the UE by means of dedicated Radio Resource Control, RRC, signalling).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality generating, by the processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed; determining, by the processor, symbol number(s) of one or more symbols constituting one or more slots constituting one or more subframes constituting each system frame; determining, by the processor, a change time point of each of the symbol number(s) based on the change time point of each of the slot number(s); generating, by the processor, a second timing control signal including a changed symbol number and a second tick signal indicating a change of the symbol number at the change time point of each of the symbol number(s); and providing, by the processor, the first timing control signal to a communication unit, as taught by Susitaival, in the system of Van, so as to utilized the method performed by a MeNB, the MeNB being operable in a wireless communication system, the wireless communication system being adapted to provide for dual connectivity between the MeNB, and a UE, and between the UE and a Secondary eNB, SeNB, the method being performed for providing system information of the wireless communication system to the UE. The method comprises determining a System Frame Number, SFN, offset with regard to the MeNB and the SeNB; and transmitting the SFN offset to the UE by means of dedicated RRC signalling, see Susitaival, paragraphs 10-15.

Although the combination of Van and Susitaival disclose providing, by the processor, the first timing control signal to the communication unit, 

The combination of Van and Susitaival however does not explicitly disclose providing, by the processor, the first timing control signal to the modem, 

Eyuboglu however disclose providing, by a processor, a first and second timing control signal to a modem (see Fig.1, 2A-2B, para. 0034, 0044-0046, a CU 60 includes a baseband modem 62 para. 0043, 0046-0047, the CU 80 contains a coordination unit 98 that globally coordinates the scheduling of transmission and reception of the modems 82, 84, see also para. 0172, 0250, 0260, the VCTCXO in the CU is used to generate clocks required for the baseband processing in the CU).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of providing, by a processor, a first and second timing control signal to a modem, as taught by Eyuboglu, in the system of Van and Susitaival, so as to provide a controller that comprises one or more modems and is connected to an external network, at least one of the modems is a baseband modem and is configured to pass first data corresponding to the information, and the at least one of the modems is configured to perform real-time scheduling of the first data corresponding to the information, see Eyuboglu, paragraphs 4-5.

As per claim 16, claim 16 is rejected the same way as claim 2.


As per claim 10, claim 19 is rejected the same way as claim 5.

As per claim 20, the combination of Van, Susitaival and Eyuboglu disclose the timing control method according to claim 19.

Eyuboglu further disclose wherein the first time information is coordinated universal time (UTC) information, and the first system is a global positioning system (GPS) (see Fig.18, para. 0005, 0043, 0250, the reference timing source is synchronized with a coordinated universal time (UTC) or a Global Positioning System (GPS), and the CU acquire timing and frequency synchronization by a timing transport protocol used to carry a stable absolute timing phase and frequency reference that is traceable to coordinated universal time (UTC/GPS) from the CU to the DU).

Allowable Subject Matter
Claims 3, 11, and 17 would be allowable if rewritten to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choudhury (US Patent No.:10284318) – see paragraphs 10-13, “In the example of FIG. 1, node 62A is a network device that includes a clock designated as the grand master clock (#0). The grand master clock is the reference clock for network 52, i.e., the ultimate source of time for clock synchronization. Node 62B is a network device that includes a clock designated as boundary clock #1, node 62C is a network device that includes a clock designated as boundary clock #2, node 62D is a network device that includes a clock designated as boundary clock #3, node 62E is a network device that includes a clock designated as boundary clock #4, and node 62F is a network device that includes a clock designated as boundary clock #5. Boundary clocks, in IEEE 1588v2, are aggregation devices that act as a slave on one port and master for downstream ports. Transparent clocks (not shown in FIG. 1A) are neither master nor slave devices, and are normally switches that compensate for their own queuing delays, known as “residence time”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469